

116 S4575 IS: Free the Internet around the Globe to Hack Tyranny and Censorship Act
U.S. Senate
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4575IN THE SENATE OF THE UNITED STATESSeptember 15, 2020Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo ensure that the United States Government advocates for a free internet.1.Short titleThis Act may be cited as the Free the Internet around the Globe to Hack Tyranny and Censorship Act or the FIGHT Censorship Act.2.DefinitionsIn this Act:(1)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.(2)United States internet freedom policyThe term United States internet freedom policy means the policy under section 3(b).3.Statement of United States policy on commitment to internet freedom(a)FindingsCongress finds that—(1)the internet has revolutionized communications and is one of the most transformative technological developments of the 20th century;(2)the internet is a powerful tool that facilitates the exercise of human rights and fundamental freedoms, including freedoms of expression, association, peaceful assembly, and religion or belief;(3)the internet has vastly improved economic freedom for connected individuals around the world and driven a global increase in trade, commercial activity, and innovation;(4)the internet is intended to be universal, and a segmented or fractured internet puts protection of human rights and fundamental freedoms at risk;(5)national governments that pursue aggressive data localization efforts or attempts to reduce the free flow of information across borders erode economic opportunity and freedom for their own citizens;(6)national governments that own, sponsor, or largely control social media platforms, telecommunications providers, or other technological mediums and use them to further human rights abuses violate the rights and freedoms described in this subsection; and(7)national governments that engage in internet shutdowns, arrests for nonviolent expression online, politically motivated content moderation, and online political surveillance violate human rights, including the rights to privacy and safety, as well as the fundamental freedoms of their own citizens.(b)PolicyIt is the policy of the United States—(1)that the internet should remain open, interoperable, reliable, and secure, and grounded in a transparent, consensus-driven, multi-stakeholder model;(2)to uphold human rights and fundamental freedoms described in subsection (a) domestically and promote their continued adoption, protection, and expansion throughout the world;(3)to engage international partners and national governments who pledge to uphold the human rights and fundamental freedoms described in subsection (a), and build a coalition of like-minded countries to support those rights and freedoms in all internet-related activities;(4)that the United States is committed to a single internet where everyone in the world has access to the free exchange of information and ideas; and(5)that the United States, its global partners, and United States companies should ensure that all national governments adhere to the human rights and fundamental freedoms described in subsection (a) in questions of internet policy and work to counter national governments hostile to those rights and freedoms.4.NTIA responsibilitiesThe Assistant Secretary shall—(1)adhere to the United States internet freedom policy;(2)communicate the United States internet freedom policy to appropriate stakeholders during meetings of international organizations at which the Assistant Secretary represents the United States in discussions on internet policy; and(3)work to advance the United States internet freedom policy in global fora.5.Internet Freedom Task Force(a)EstablishmentThe Secretary of Commerce shall establish an Internet Freedom Task Force composed of—(1)the National Telecommunications and Information Administration;(2)the United States Patent and Trademark Office;(3)the National Institute of Standards and Technology; and(4)the International Trade Administration.(b)CoordinatorThe Assistant Secretary shall coordinate the activities of the Internet Freedom Task Force.(c)Duties(1)Annual reportNot later than 180 days after the date of enactment of this Act, and each year thereafter for 4 additional years, the Internet Freedom Task Force shall submit to Congress a report on the state of global internet freedom.(2)ConsultationThe Assistant Secretary, as coordinator of the Internet Freedom Task Force, shall engage in ongoing consultation with the Director of the United States Patent and Trademark Office, the Director of the National Institute of Standards and Technology, and the Under Secretary of Commerce for International Trade on matters related to privacy policy, copyright, global free flow of information, cybersecurity, and innovation in the internet economy, to ensure that the agency headed by each such official is advancing policies that reflect the United States internet freedom policy.6.Annual designations of countries that fail to provide sufficient internet freedomThe Secretary of State, in consultation with the Secretary of Commerce, shall annually designate countries that the Secretary of State determines do not provide sufficient internet freedom to their residents, including—(1)countries with unfavorable domestic laws that—(A)restrict the free flow of information; or (B)deliberately target domestic minority groups; and (2)countries advocating for policies at international fora that conflict with the United States internet freedom policy.7.Internet Freedom Grant Program(a)Grants authorizedThe Secretary of State, working through the Assistant Secretary for the Bureau of Democracy, Human Rights, and Labor, and in coordination with other bureaus in the Department of State, shall administer a grant program to promote internet freedom policies worldwide that conform with the United States internet freedom policy.(b)Eligible grantees; grant periodGrants authorized under subsection (a) may be awarded to nonprofit and international organizations for a period not to exceed 5 years.(c)PurposeThe purpose of the grants authorized under subsection (a) shall be—(1)to promote anti-censorship technology, including censorship-defeating peer-to-peer communication technology; and (2)to promote secure communications technology development, including research on current and future global cybersecurity policy. (d)Use of grant fundsGrant funds received by grant recipients under this section shall be used—(1)to create open-source and free platforms to achieve the purposes described in subsection (c); and(2)for projects operating in countries designated by the Secretary of State pursuant to section 6.(e)Risk assessmentsThe Assistant Secretary for the Bureau of Democracy, Human Rights, and Labor shall conduct periodic risk assessments to protect the identity of grant recipients under this section.(f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $25,000,000, which shall remain available until expended.8.Stop the CCP Initiative Fund(a)EstablishmentThere is established in the Treasury of the United States a trust fund, which shall be known as the Stop the CCP Initiative Fund (referred to in this section as the Fund) and shall be administered by the Secretary of State, in consultation with the Secretary of Commerce.(b)FundingThere is hereby appropriated $20,000,000 into the Fund. (c)PurposesThe purposes of the Fund shall be to support the development of technologies, including counter censorship technology and secure communications technology development—(1)to counter and circumvent internet censorship within the People’s Republic of China; and(2)to promote human rights and fundamental freedoms on the internet in a manner that is consistent with the United States internet freedom policy. (d)Annual reportsThe Secretary of State shall submit an annual report to Congress regarding the activities supported by the Fund during the 5-year period beginning on the date of the enactment of this Act.